Citation Nr: 1337973	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-43 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for prostate cancer, status post prostatectomy.

2.  Entitlement to an effective date prior to December 17, 2008, for the grant of service connection for prostate cancer, status post prostatectomy.

3.  Entitlement to an effective date prior to December 17, 2008, for the grant of service connection for erectile dysfunction.

4.  Entitlement to an effective date prior to December 17, 2008, for the grant of special monthly compensation.

5.  Entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that granted service connection for prostate cancer, status post prostatectomy with a noncompensable rating effective December 17, 2008; service connection for erectile dysfunction with a noncompensable rating effective December 17, 2008; and entitlement to special monthly compensation based on loss of use of a creative organ effective December 17, 2008.  In that decision, the RO also denied entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  The Veteran has perfected a timely appeal on each of these determinations.

The issues of entitlement to a compensable rating for the Veteran's service-connected prostate disability; entitlement to an earlier effective date for the grant of service connection for erectile dysfunction; and entitlement to an earlier effective date for the grant of special monthly compensation; are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's initial claim, either formal or informal, for service connection for prostate cancer was received by VA on December 17, 2008.

2.  Because a compensable rating has been assigned for the Veteran's service-connected coronary artery disability, there is no basis for the assignment of a separate 10 percent evaluation under 38 C.F.R. § 3.324.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 17, 2008, for the grant of service connection for prostate cancer, status post prostatectomy, are not met.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.1(p), 3.400, 3.816 (2013).

2.  Entitlement to a separate 10 percent evaluation based on two or more noncompensable service-connected disabilities must be denied as a matter of law.  38 C.F.R. § 3.324 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As regards both issues resolved in this decision, the application of the law to the undisputed facts is dispositive; thus no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).  The Board will therefore review the merits of these claims, de novo.

I.  Facts and Analysis

A. Earlier effective date, grant of service connection, prostate cancer 

In a rating decision dated in April 2009, the RO granted service connection for prostate cancer, status post prostatectomy, effective December 17, 2008.  The Veteran contends that 38 C.F.R. § 3.816 provides for an earlier effective date for his service-connected prostate disability.  

The basic facts are not in dispute.  As the RO noted, the Veteran's initial application for service connection for prostate cancer was received by VA on December 17, 2008, and indeed, the Veteran does not contend otherwise.  

Unless otherwise specifically provided by statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection for prostate cancer effective from the December 2008 date that the Veteran's claim for service connection was received by VA.  Under 38 C.F.R. § 3.400(b)(2) an earlier effective date prior to December 17, 2008, is not warranted.  

In this regard the Board notes that there is medical evidence of prostate cancer since 2005; however, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the claim for service connection was received by VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

As regards the Veteran's contention that 38 C.F.R. § 3.816 provides for an earlier effective date, there are two distinct paths to an earlier effective date under 38 C.F.R. § 3.816.  See Nehmer v: United States Veterans Administration, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999).  In this case, however, because the RO granted the Veteran's initial claim of service connection, the provisions of 38 C.F.R. § 3.816 are not applicable; the Veteran did not file a claim for service connection for prostate cancer until December 17, 2008, and there was no prior denial of service connection for prostate cancer.  Since there was no prior denial of service connection for prostate cancer and the Veteran's claim for service connection was received after prostate cancer was added to the list of presumptive diseases, the provisions of 38 C.F.R. § 3.816 are not applicable to this case.  

In sum, because there is no formal or informal communication from the Veteran for service connection for prostate cancer prior to December 17, 2008, VA is precluded, as a matter of law, from granting an effective date prior to December 17, 2008, for service connection for prostate cancer, status post prostatectomy.  As such, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  38 C.F.R. §§ 3.400, 3.816.

B. 10 percent evaluation under 38 C.F.R. § 3.324

In addition to the foregoing, the Veteran has appealed for a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.

Whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree under the Rating Schedule, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  38 C.F.R. § 3.324.

In its April 2009 rating decision, the RO denied entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  In November 2009 the Veteran perfected an appeal of this issue.  Service connection, however, has since been established for coronary artery disease with a rating of 10 percent effective December 17, 2008.  

In light of the foregoing, this claim is moot, because as a matter of law, a veteran may not be awarded a separate 10 percent rating for multiple noncompensable disabilities pursuant to 38 C.F.R. § 3.324 where, as here, his coronary artery disability has been assigned a compensable evaluation effective December 17, 2008, which is the same effective date as the noncompensable evaluations assigned for his service-connected prostate disability, erectile dysfunction, and special monthly compensation.  

As the disposition of this claim is based on the law, and not the facts of the case, the Board reiterates that the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date prior to December 17, 2008, for the grant of service connection for prostate cancer, status post prostatectomy, is denied.

Entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities pursuant to 38 C.F.R. § 3.324 is denied as moot.





REMAND

As noted in the introduction portion of this decision, in its April 2009 rating decision the RO granted service connection for erectile dysfunction and entitlement to special monthly compensation effective December 17, 2008.  In April 2009 the Veteran filed a notice of disagreement for an earlier effective date for both of these benefits.  Unfortunately, no further action was taken by the RO with regard to the Veteran's timely filed notice of disagreement.  In accordance with Manlincon v. West, these matters are remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999) (Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case).

Additionally, and as regards the appeal for a compensable rating for the Veteran's service-connected prostate cancer disability, in March 2009 the Veteran was accorded a VA genitourinary examination.  Since that time he has complained of increased symptoms, including residual leakage.  See, e.g., September 2012 VA treatment record.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected prostate disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim for a new examination.  See 38 C.F.R. § 3.327.  On remand, all of the Veteran's outstanding VA treatment records dating from September 2012 should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The report of a July, 2012, VA internal medicine examination should also be associated with the claims file, if found.  38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1.  Associate, with the claims file, all of the Veteran's VA medical records (including virtual/electronic records) dating from September 2012.  The report of a July 2012 C&P Internal Medicine examination, if found, should also be associated with the claims file.  

Any additional pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge about the nature and severity of his prostate disability, to include the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Furnish the Veteran a statement of the case on the issues of an earlier effective date for the grant of service connection for erectile dysfunction, and an earlier effective date for the grant of entitlement to special monthly compensation; as set out in the April 2009 rating decision.  The Veteran must be informed that in order to perfect an appeal of the issue, he must timely file a substantive appeal, following the issuance of the statement of the case.

4.  Schedule the Veteran for a complete VA genitourinary examination to determine the current nature and extent of his service-connected prostate disability.  All indicated tests and clinical studies should be done, and all findings must be reported in detail.  The report of the examination should reflect consideration of the Veteran's pertinent medical history and complaints.  After completion of all requisite clinical tests, the examiner is specifically requested to provide the following information:

a) State whether the Veteran's prostate cancer has recurred.  If not, the examiner must advise as to whether the Veteran has any renal and/or voiding dysfunction.  With regard to the latter, the examiner should discuss whether the Veteran requires the use of an appliance or the wearing of absorbent materials; the frequency with which they must be changed per day; and the time between his daytime and nighttime voiding intervals.  

b) Comment on the impact of the Veteran's service-connected prostate cancer disability on his activities of daily living and his ability to work.

All examination findings and a complete rationale for all opinions expressed and conclusions reached must be set forth in a legible report.

5.  After completion of all of the above and any other development deemed necessary, re-adjudicate the claim for an increased rating for service-connected prostate disability.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case on this issue, and return this matter, and any other appeal perfected during the remand period, to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


